Citation Nr: 0122416	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  99-23 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

2.  Entitlement to an increased evaluation for sacroiliac 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from March 1941 to September 
1945.  This appeal arises from a September 1998 rating 
decision of the Waco, Texas, Department of Veterans Affairs 
(VA), Regional Office (RO), which, in pertinent part, denied 
a compensable evaluation for bilateral defective hearing and 
denied an evaluation in excess of 10 percent for sacroiliac 
strain.  After the veteran disagreed with those 
determinations, and a statement of the case was provided, a 
September 1999 rating decision subsequently increased the 
evaluation of sacroiliac strain to 20 percent, effective in 
December 1997.  A supplemental statement of the case (SSOC) 
was issued.  In February 2000, the veteran submitted a timely 
substantive appeal of the issues addressed in the September 
1999 SSOC.  A Travel Board hearing was conducted in May 2001 
before the undersigned Board Member. Tinnitus has been 
granted a 10 percent evaluation, the highest schedular 
rating.  That "issue" has not been certified for appeal and 
was not raised at the hearing.  (Transcript, p. 2)


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
this claim has been obtained.

2.  The veteran currently exhibits Level I hearing in the 
right ear and Level VI hearing in the left ear. 
 
3.  The veteran's service-connected sacroiliac strain is 
currently manifested by essentially constant back pain which 
causes pain on motion and interferes with activities of daily 
living, and there is degenerative joint disease with 
narrowing or irregularity of joint space on radiologic 
examination of the spine.

CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for service-
connected bilateral hearing loss have not been met.  38 
U.S.C.A §§ 1155, 5107 (West 1991& Supp. 2000, as amended by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000)); 38 C.F.R. §§ 4.85, Diagnostic 
Code 6100, 4.86 (2000); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (1998).

2.  Resolving doubt in the veteran's favor, the criteria for 
a 40 percent evaluation for service-connected sacroiliac 
strain are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000, as amended by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)); 38 C.F.R. 
§§4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an increased 
(compensable) evaluation for his service-connected hearing 
loss disability, and contends that he is entitled to an 
evaluation in excess of 20 percent for his service-connected 
sacroiliac strain.  Historically, by a rating decision issued 
in October 1947, the RO granted service connection for 
sacroiliac strain and evaluated that disability as 
noncompensable.  In a February 1950 rating decision, the RO 
granted service connection for defective hearing, and 
evaluated that disability as noncompensable.  In November 
1951, the RO increased the evaluation for the veteran's 
sacroiliac strain to 10 percent.  These evaluations remained 
in effect, unchanged, until the veteran submitted the 1998 
claim underlying this appeal.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities.  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the veteran's claim.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA 
changes VA's duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim and the duty to provide 
notice.  

After examining the record, the Board is satisfied that the 
veteran's claims for increased evaluations for his service-
connected disabilities have been properly developed.  Recent 
VA examination was conducted in August 1998, and the report 
of that examination has been associated with the claims file.  
Clinical records of VA outpatient treatment from October 1997 
to January 1998 are also associated with the claims file; 
treatment records prior to the submission of the claim are 
not relevant, as the veteran's initial awards of service 
connection and assignment of evaluations for these 
disabilities were many years ago.  Further, the veteran was 
offered the opportunity to identify any other relevant 
evidence, but has not identified any additional evidence.  
The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file, 
and all relevant evidence was considered.  In addition, the 
record includes the Travel Board testimony of the veteran and 
his spouse.  

The Board further finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim, including by the September 1999 and February 2000 
SSOCs, of the criteria under the applicable Diagnostic Codes 
and under other applicable regulatory provisions, including 
under 38 C.F.R. § 3.321(b).  On August 29, 2001, the VA 
published the final rule implementing the VCAA.  66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001)(to be codified at  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  For essentially the 
same reasons as outlined previously, there has been 
substantial compliance with these regulations.  In addition, 
these regulations confer no greater benefit than the enabling 
statute; accordingly, no remand pursuant to Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) is in order.                       

1. Claim for compensable evaluation for hearing loss 
disability

VA audiologic examination was conducted in August 1998.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
50
60
LEFT
35
30
70
75
100

The average pure tone thresholds, based on the average of the 
hearing acuity findings at each of the four tested 
frequencies, were 40 decibels in the right ear and 69 
decibels in the left ear.  The examination revealed speech 
recognition ability of 92 percent in the right ear and of 68 
percent in the left ear.  The Board notes that these results 
were essentially consistent with a December 1997 VA audiology 
examination, although the 1998 examination showed slightly 
poorer hearing, and is therefore more favorable to the 
veteran's claim.

The veteran and his spouse testified, at his May 2001 Travel 
Board hearing, that he had difficulty hearing, even when 
using his hearing aids.  They also testified to his various 
problems with use of the hearing aids.

Disability ratings for service-connected hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Ratings of hearing 
loss range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 hertz.

The Board notes that by regulatory amendment effective June 
10, 1999, changes were made to the schedular criteria for 
evaluating the ear, including hearing loss, and other sense 
organ disorders, as set forth in 38 C.F.R. §§ 4.85-4.87a.  
See 61 Fed. Reg. 64, 25,202-25,210 (1999).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, the revisions of the sections addressing 
evaluation of hearing loss disability are part of the overall 
revision of the rating schedule based on medical advances, 
and do not represent liberalizing interpretations of 
regulations.  

These revisions, when applied to this case, do not affect the 
evaluation of this veteran's bilateral hearing loss, as the 
amendment notes they are an attempt to assure more equitable 
evaluations in a small number of veterans with unusual 
patterns of hearing impairment, none of which are present in 
this case.  See 61 Fed. Reg., supra.  There is no evidence of 
record the veteran has a language problem, inconsistent 
speech discrimination scores, or that the provisions of 38 
C.F.R. § 4.86 are applicable.  See 38 C.F.R. §§ 4.85, 4.86 
(2000).

To rate the degree of disability from hearing loss, both the 
rating schedule as in effect when the veteran submitted his 
claim and the revised rating schedule establish eleven 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2000); 38 
C.F.R. §§ 4.85, Diagnostic Codes 6100-6110 (1998).

As noted above, the most recent audiometric examination 
revealed a right ear pure tone threshold average of 40, with 
speech discrimination noted as 92 percent.  Such audiometric 
findings reflect level I hearing in the right ear, under both 
the old (Table VI) and the revised (Table VI and Table VIA) 
regulations.  See 38 C.F.R. 4.85.  That audiometric 
examination revealed a left ear pure tone threshold average 
of 69, with speech discrimination noted as 68 percent.  Such 
audiometric findings reflect level VI hearing in the left 
ear, under both the old (Table VI) and the revised (Table VI) 
regulations.  

A level I hearing loss in the better ear and a level VI 
hearing loss in the poorer ear, warrants a noncompensable 
evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2000) or under Diagnostic Code 6100 (1998).  In light of the 
foregoing, the preponderance of the evidence is against the 
veteran's claim of entitlement to a compensable evaluation 
for bilateral hearing loss, and the doctrine of reasonable 
doubt does not apply.  38 U.S.C.A. § 5107(b).

2.  Claim for increased evaluation for sacroiliac strain

On VA examination conducted in August 1998, the veteran's 
range of motion included forward flexion to 40 degrees, 
extension to 10 degrees, lateral flexion to 30 degrees, and 
rotation to 30 degrees, with pain at the extremes of the 
ranges of motion.  The veteran was unable to sit with his 
legs extended.  He walked with a forward stoop.  There was no 
pain on straight leg raising.  There was spasm in the 
extensive back muscles at the end of the examination.  
Radiologic examination conducted in October 1997 disclosed 
narrowing of the lumbosacral joint[s], large marginal 
hypertrophic spurs off the lumbar vertebral bodies, and a 
degenerated lumbosacral disc.  The radiologic examination was 
interpreted as disclosing moderate degenerative arthritis 
changes of the lumbar spine.  The examiner who conducted the 
February 1998 VA examination concluded that the veteran had 
chronic sacroiliac strain with bony pathology in the lower 
spine as well.

The veteran's Travel Board testimony disclosed that the 
veteran took 1,000 milligrams of acetaminophen routinely 
three times daily to control back pain, and that his back 
pain caused difficulty getting out of bed in the morning and 
difficulty getting his clothes on.  He wore loafers because 
he could not bend over to tie lace-up shoes.  He had 
difficulty getting in and out of a chair or in and out of an 
automobile.  He also testified that he had to give up playing 
golf because of his back pain, and testified that he was 
unable to work after he retired in the 1970's because of his 
back pain.

The veteran's sacroiliac strain has been evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5295.  DC 5295 provides that 
a 20 percent evaluation may be assigned for lumbosacral 
strain when there is muscle spasm on extreme forward bending, 
or loss of lateral spine motion, unilaterally, when standing.  
A 40 percent evaluation, the maximum schedular evaluation 
under DC 5295, requires severe lumbosacral strain, with 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  The Board notes that 
Diagnostic Code 5295 contemplates pain and includes 
arthritis, so that an increased evaluation in excess of 40 
percent based on evidence of pain or degenerative joint 
disease is not warranted.  See VAOPGCPREC 9-98 (1998); 
VAOPGCPREC 23-97 (1997).

The evidence of record establishes that the veteran's 
service-connected back disability results in a forward stoop 
when the veteran is walking, results in slower than normal 
motion, limits his ability to forward flex significantly, and 
interferes with his ability to perform activities of daily 
living, such as getting dressed.  The veteran requires 
constant, routine use of medication to alleviate pain, 
although the medication the veteran is able to take, 
acetaminophen, is only moderately effective to control the 
pain.  Moreover, the veteran had objective findings of pain, 
reflected by spasms of the extensive muscles of the back, on 
simple range of motion testing during VA examination.  

These symptoms are clearly more severe than required by the 
criteria for a 20 percent evaluation under Diagnostic Code 
5295.  The veteran not only has muscle spasm on extreme 
forward bending, as required to meet the criteria for a 20 
percent evaluation, he apparently has muscle spasm with any 
forward bending, or with bending motions other than forward 
bending. 

The medical evidence does not provide any basis upon which 
the Board may differentiate the back symptomatology due to 
the veteran's service-connected disability from back 
symptomatology due to any back disorder(s) for which service 
connection is not in effect.  In particular, the Board notes 
that degenerative osteoarthritis, with narrowing and 
irregularity of joint spaces, has been documented by 
radiologic examination; service connection for that disorder 
has not been awarded.  

When it is not possible to separate the effects of a service-
connected disability from a nonservice-connected condition, 
38 C.F.R. § 3.102, which requires that reasonable doubt on 
any issue be resolved in the veteran's favor, dictates that 
such signs and symptoms be attributed to the service-
connected condition.  Mittleider v. West, 11 Vet. App. 181 
(1998).  In the absence of medical evidence allowing the 
Board to differentiate the symptoms of non-service-connected 
disorders form symptoms of the service-connected disability, 
the Board must consider all of the symptomatology and 
limitations due to any back disorder to be part and parcel of 
the veteran's service-connected sacroiliac strain when 
determining the severity thereof.  Id. 

It is clear that the veteran's range of motion of the lumbar 
spine is limited to a moderate degree, with further 
functional limitation due to pain, with muscle spasms, 
fatigue, and lack of endurance following repeated use with 
pain.  The Board notes that the veteran would meet the 
criteria for a 40 percent evaluation under Diagnostic Code 
5295 if abnormal mobility of the spine on forced motion were 
found.  However, the record reflects that the veteran's 
examination did not include assessment to determine if the 
veteran met this criterion.  Resolving doubt in the veteran's 
favor, the Board finds that the veteran would meet this 
criterion if such testing were conducted.  

Considering all of the veteran's back symptomatology as a 
whole, and resolving in the veteran's favor any doubt as to 
whether the veteran meets the criteria for a 40 percent 
evaluation under Diagnostic Code 5295, the evidence warrants 
a 40 percent evaluation, the highest contemplated by that 
diagnostic code.  

The Board must therefore consider whether the veteran meets 
the criteria for an evaluation in excess of 40 percent under 
any other applicable regulation or diagnostic code.  The 
Board notes that only the diagnostic codes governing 
vertebral fracture, unfavorable RO complete bony fixation of 
the spine, and intervertebral disc syndrome afford an 
evaluation in excess of 40 percent for a disability of the 
spine.  The outpatient treatment records dated in October 
1997 and a record which appears to be from late March or 
early April 1998 reflect that the veteran has no radiation of 
back pain into the legs.  Deep tendon reflexes are 2+ 
bilaterally.  There is no medical evidence that the veteran 
has incurred a fracture of a vertebra due to service-
connected disability.  There is no medical evidence of 
ankylosis or paralysis.  There is no diagnosis of any 
fixation, neurological involvement, sensory radiculopathy, or 
intervertebral disc disease, other than as noted on 
radiologic examination.  Thus, there is no medical diagnosis 
to support an evaluation in excess of 40 percent under any 
other diagnostic code governing back disability.  See 
Diagnostic Codes 5285, 5286, 5289, 5293.

The Board has considered whether an evaluation in excess of 
60 percent is applicable under any other diagnostic code.  
The Board notes that, since the veteran's current evaluation, 
under Diagnostic Code 5295, encompasses both pain and 
limitation of motion, the veteran may not be granted a 
separate evaluation for pain or for limitation of motion, 
such as under 38 C.F.R. § 4.59 (arthritis), or Diagnostic 
Code 5292 (limitation of motion), because to do so would 
constitute pyramiding.  38 C.F.R. § 4.14.  See also 
VAOPGCPREC 9-98 (1998); VAOPGCPREC 23-97 (1997).

The Board is unable to find any diagnostic code which would 
allow an evaluation in excess of 40 percent for the veteran's 
service-connected sacroiliac strain.  The evidence has been 
resolved in the veteran's favor to warrant a 40 percent 
evaluation; the evidence as to whether the veteran meets the 
criteria for a 60 percent evaluation is not in equipoise, and 
the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant an evaluation in excess 
of 40 percent for the veteran's service-connected sacroiliac 
strain. 

The Board has also considered whether the veteran is entitled 
to a higher evaluation on an extraschedular basis.  However, 
there is no evidence that the veteran has required 
hospitalization for treatment of his back pain, or that he 
requires outpatient treatment so frequently as to warrant 
referral for extraschedular consideration.  Moreover, the 
Board notes that, at his Travel Board hearing, the veteran 
and his representative argued that he was entitled to a 40 
percent evaluation, but did not argue that an evaluation in 
excess of 40 percent was warranted on an extraschedular 
basis.  

Accordingly, the Board finds that, resolving reasonable doubt 
in the veteran's favor, including consideration of the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 
regarding reasonable doubt, the veteran is entitled to a 40 
percent evaluation, but no higher evaluation, for service-
connected sacroiliac strain.  


ORDER

An increased evaluation of 40 percent, but no higher 
evaluation, for service-connected sacroiliac strain, is 
granted, subject to laws and regulations governing awards of 
monetary benefits.  

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 



